U.S. Bancorp Fund Services LLC 615 East Michigan Street Milwaukee, WI53202 December 19, 2014 VIA EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Intrepid Capital Management Funds Trust (the “Trust”) File Nos.:333-118634 and 811-21625 Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, the Intrepid International Fund is Post-Effective Amendment No. 26 to its Registration Statement on Form N-1A. If you have any questions, concerning the foregoing, please contact the undersigned at (414)765-5366. Sincerely, /s/ Edward L. Paz Edward L. Paz, Esq. For US Bancorp Fund Services, LLC
